DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 -21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 discloses the limitation, “a supporting layer” which is “arranged on an underside of the reflector facing away from the semiconductor body” in lines 6-8. In the specification as filed, the “the supporting layer (7) is arranged between the seal and the reflector” (page 6, lines 31 – 34) and “a supporting layer (7)  is applied to an outer side of the reflector layer (11) facing away from the semiconductor wafer (8) (page 18).” Further, the specification further discloses, “the supports (6) may be implemented as a closes or non-closed track.” (page 17, line 30 – 35).  With regards to the claim limitation, “ the supporting layer is arranged as tracks that overlap or as a closed track with discontinuities” it is unclear if the Applicant is referring to the supporting layer (7) or the supports (6). Thus, as currently written, the Applicant does not have support for “ the supporting layer is arranged as tracks that overlap or as a closed track with discontinuities” as required by claim 19. As such, this is a new matter rejection. Claim 20 requires, “the supporting layer is arranged as tracks that overlap” and claim 21 requires “the supporting layer is arranged as a closed track with discontinuities” which seems to be structural features of the supports (6) not the supporting layer (7). As such, this is a new matter rejection. 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation, “the supporting layer is arranged as tracks that overlap or as a closed track with discontinuities.”  It is unclear what structure the supporting layer overlaps with. Is it the reflector or the substrate or cavity? With regards to the limitation, “closed track with discontinuities” of Claim 21, it is unclear how the track can be both closed and have discontinuities.  As such the scope of the claim is unclear.
Claims 20 and 21 are also rejected by virtue of their dependencies on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2015/0287886 A1], “Huang” in view of Grolier et al. [US 2011/0164644 A1], “Grolier”.

Regarding claim 1, Huang  discloses a radiation-emitting semiconductor chip (Fig. 1E) comprising: 
a semiconductor body (Fig. 1E, 108) comprising an active region (104) configured to generate electromagnetic radiation; 
a reflector (112b) configured to reflect a portion of the electromagnetic radiation (¶[0014]); 
wherein the semiconductor body extends beyond the reflector in a lateral direction (as shown in Fig. 1E); 
at least one cavity (110) filled with a material (¶[0013] teaches an insulation material); and 
a seal  (114a) impermeable to the material (as shown); 
wherein the at least one cavity (110) is arranged between the reflector (112b) and the semiconductor body (108), wherein the seal covers the underside of the reflector (as shown), and 
wherein the seal contacts a portion of the semiconductor body that extends beyond the reflector in the lateral direction (as shown in Fig. 1E).
Huang does not disclose the material is a gas having a refractive index not exceeding 1.1 and wherein the gas is selected from the group consisting of argon, krypton, xenon, oxygen, SF_ H20, and mixtures thereof.
However, choosing a suitable alternative dielectric is well-known in the semiconductor art. Grolier discloses cavities (Fig. 1A, 4) are located between semiconductor body (1) and mirror layer (2). Grolier discloses the cavities can be filled with a gas which increases the efficiency of the optoelectronic semiconductor chip.  Grolier further discloses using gases such as helium, hydrogen (H2),  nitrogen or argon can be used to help improve heat removal from the device (¶[0027]). Grolier discloses the gas-filled cavity can replace a dielectric material in order to improved optical and thermal properties (¶[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the gas, argon, to fill the cavities as taught in Grolier in the device of Huang such that the material is a gas (argon) having a refractive index not exceeding 1.1 because using a gas to fill the cavity will improve the improved optical and thermal properties  of the device (¶[0028]). Further, a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Regarding claim 2,  Huang as modified discloses claim 1, Huang further discloses the seal (Fig. 1E, 110) completely laterally surrounds the at least one cavity (110), and the seal at least partially covers (as shown) one side face of the reflector (112b).

Regarding claim 3,  Huang as modified discloses claim 1, Huang further discloses a supporting layer (Fig. 1D/1E 116) arranged on an underside of the reflector (112b) facing away from the semiconductor body (as shown). (The Examiner notes no direct contact between the supporting layer and the reflector is required).

Regarding claim 5,  Huang as modified discloses claim 1, Huang does not disclose a supporting layer arranged between the seal and the reflector.
However, Grolier disclose optoelectronic semiconductor chip includes a semiconductor body (Fig. 2A, 1) containing an active region, a mirror layer (2), barrier layer (6) prevents diffusion of metal from the mirror layer (2) towards the seal carrier (7) (¶[0056]). Grolier disclose the barrier layer is between the mirror layer and the seal carrier (see Fig. 2A).  The barrier layer contains at least one of the following materials or consist of one of the following materials: Ni, Pd, Pt, Ti, (¶[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a barrier layer as taught in Grolier in the device of Huang as modified such that a supporting layer arranged between the seal and the reflector because such a modification allows for barrier layer to prevent the diffusion of metal from the reflective layer towards the seal carrier (¶[0056] of Grolier).

Regarding claim 6, Huang as modified discloses claim 2, Huang discloses the seal (Fig. 1E, 114a) terminates flush with a portion of the semiconductor body (108) that 2extends beyond the reflector (112b) in the lateral direction (as shown if Fig. 1D/1E).

Regarding claim 7, Huang as modified discloses claim 3, Huang in view of Grolier  discloses the seal laterally surrounds the supporting layer and at least partially covers at least one side face of the supporting layer.  (The Examiner notes the combination of Huang in view of Grolier would results in the supporting layer arranged on reflector structure such that the seal laterally surrounds the supporting layer and at least partially covers at least one side face of the supporting layer. – see claim 3)

Regarding claim 8, Huang as modified discloses claim 3, Huang in view of Grolier  discloses the seal completely laterally surrounds the supporting layer, the reflector, and the at least one cavity. (The Examiner notes the combination of Huang in view of Grolier would results in the supporting layer arranged on reflector structure such that the seal completely laterally surrounds the supporting layer, the reflector, and the at least one cavity – see claim 3).

Regarding claim 9, Huang as modified discloses claim 1, Huang discloses at least one support (Fig. 1E, 112a) is arranged between the reflector (112b) and the semiconductor body (108).

Regarding claim 10, Huang as modified discloses claim 9, Huang discloses at least one support (112a) forms an electrically conductive and mechanical connection (as shown in Fig. 1E and ¶[0014]) between the reflector (112b) and the semiconductor body (108)).

Regarding claim 11, Huang as modified discloses claim 9, Huang discloses the at least one support (Fig. 1E, 112a) is in direct contact with the reflector (112b) and the semiconductor body (108) (as shown in Fig. 1E and ¶[0014]).

Regarding claim 13, Huang as modified discloses claim 9, Huang discloses the at least one support (Fig. 1E, 112a) can be made with materials such as Al, Ti, W, Pt or Ni (¶[0014]) and the reflector layer (112b) is suitable for reflecting radiation such as Ag (¶[0016]). Huang does not explicitly disclose the at least one support contains the same material as the reflector.
However, the selection of a known material based on its suitability is obvious within the semiconductor industry. Specifically, Grolier disclose optoelectronic semiconductor chip includes a semiconductor body (Fig. 1A, 1) containing a mirror layer (2) and contact points (3).
The contact points (3) contains the material of the mirror layer (2).  If the mirror layer consists of silver, for example, the contact points (3) preferably contain a silver-tin or a silver-indium solder. If the contact layer (2) consists of gold, the contact points (3) preferably contain a gold-indium solder (¶[0051]).  Further, Grolier discloses the contact points (3) may also be formed of the same material as the mirror layer (2) (¶[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same material for the support and the reflector as taught in Grolier in the device of Huang as modified because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 19, Huang discloses a radiation-emitting semiconductor chip (Fig. 1D/1E) comprising: 
a semiconductor body (Fig. 1E, 108) comprising an active region (104)  configured to generate electromagnetic radiation (L); 
a reflector (112b) configured to reflect a portion of the electromagnetic radiation (¶[0014]);
wherein the semiconductor body extends beyond the reflector in a lateral direction (as shown in Fig 1E); 
a supporting layer (Fig. 1D/1E 116) arranged on an underside of the reflector facing away from the semiconductor body (as shown in Fig. 1E); 
wherein in a cross-section of the radiation-emitting semiconductor chip, the supporting layer is arranged as tracks that overlap or as a closed track with discontinuities (as shown in Fig. 2E); 
at least one cavity (110) filled with a material (¶[0013] teaches an insulation material); and 
a seal (114a) impermeable to the material (as shown); 
wherein the at least one cavity (110) is arranged between the reflector (112b) and the semiconductor body (108), wherein the seal (114a) covers the underside of the reflector, and wherein the seal contacts a portion of the semiconductor body that extends beyond the reflector in the lateral direction (as shown in Fig. 1E).
Huang does not disclose the material is a gas having a refractive index not exceeding 1.1 and wherein the gas is selected from the group consisting of argon, krypton, xenon, oxygen, SF_ H20, and mixtures thereof.
However, choosing a suitable alternative dielectric is well-known in the semiconductor art. Grolier discloses cavities (Fig. 1A, 4) are located between semiconductor body (1) and mirror layer (2). Grolier discloses the cavities can be filled with a gas which increases the efficiency of the optoelectronic semiconductor chip.  Grolier further discloses using gases such as helium, hydrogen (H2),  nitrogen or argon can be used to help improve heat removal from the device (¶[0027]). Grolier discloses the gas-filled cavity can replace a dielectric material in order to improved optical and thermal properties (¶[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the gas, argon, to fill the cavities as taught in Grolier in the device of Huang such that the material is a gas (argon) having a refractive index not exceeding 1.1 because using a gas to fill the cavity will improve the improved optical and thermal properties  of the device (¶[0028]). Further, a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Regarding claim 20, Huang discloses claim 19, Huang further disclose in the cross-section of the radiation-emitting semiconductor chip, the supporting layer (Fig. 1D/1E 116) is arranged as tracks that overlap ( the supporting layer overlaps on the sides of the reflecting layer).

Regarding claim 21, Huang discloses claim 19, Huang further disclose in the cross-section of the radiation-emitting semiconductor chip, the supporting layer is arranged as a closed track with discontinuities (the supporting layer closed track from one point to another and discontinuities at the edges).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 2015/0287886 A1], “Huang” in view of Grolier et al. [US 2011/0164644 A1], “Grolier” as applied to claim 9, and further in view of Sabathil et al. [US 2011/0114988 A1], “Sabathil”.

Regarding claim 12, Huang as modified discloses claim 9, Huang does not disclose an intermediate layer is arranged between the semiconductor body and the at least one support.
However, Sabathil discloses a semiconductor body (Fig. 1B, 2)  with contacts points (5) and a metallic layer (63).  Sabathil further discloses an intermediate current spreading layer (3) is arranged between the semiconductor body (2) and the contacts points (5). The current spreading layer is in contact with the semiconductor body (2) in order to achieve uniform current distribution from the contact points to the semiconductor device (¶[0005] -¶[0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a current spreading layer as taught in Sabathil in the device of Huang as modified such that an intermediate layer is arranged between the semiconductor body and the at least one support because such a modification would allow for the current spreading layer to aid in the uniform current distribution from the contact points to the semiconductor device (¶[0005] -¶[0007] of Sabathil).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grolier et al. [US 2011/0164644 A1], “Grolier” in view of Pavageau [US 2015/0243729 A1] in view of Chitnis et al. [US 2008/0179611 A1], “Chitnis” and further in view of Huang et al. [US 2015/0287886 A1], “Huang”.

 Regarding claim 14, Grolier discloses a method [¶[0041] for producing a radiation-emitting semiconductor chip (Fig. 1A-3B), wherein the method comprises: 
providing a semiconductor wafer comprising semiconductor body (¶[0049] teaches a growth substrate with semiconductor body (1)); 
applying a structured sacrificial layer on the semiconductor wafer (¶[0060] teaches sacrificial layer); 
applying a reflector layer (2) on an outer side of the semiconductor body facing away from the semiconductor wafer; 
 wherein at least one cavity (4) is arranged between the reflector (2) and the semiconductor body (1); wherein the at least one cavity is filled with a gas having a refractive index not exceeding 1.1; wherein the gas is selected from the group consisting of argon, krypton, xenon, oxygen, SF6, H20, and mixtures thereof (¶[0027] teaches argon);
applying a sealing layer (5) facing away from the semiconductor wafer, wherein the sealing layer is impermeable to the gas (as shown in Fig. 2A, 5); and 
Grolier disclose the forming the device and various structure of the device but does not explicitly discloses the details of method of forming the device such as applying a structured sacrificial layer on an underside of the semiconductor wafer, applying the reflector layer on an outer side of the sacrificial layer facing away from the semiconductor wafer and removing the sacrificial layer.
 However, the Pavageau does provide the details for forming the support structure and the reflector layer. Specifically, providing a semiconductor wafer (Fig. 4, S and 3) and then applying a structured sacrificial layer (Fig, 6, SL) on an underside of the semiconductor wafer (S).  Then, Pavageau disclose producing openings (Fig. 7, W) in the sacrificial layer (SL) after applying the structured sacrificial layer, wherein the semiconductor wafer is exposed in the area of the openings (as shown), and the openings are then filled with a metal material (Fig. 8, 5) to form supports. Pavageau further discloses applying a reflector layer (Fig. 9, L3)on an outer side of the sacrificial layer facing away from the semiconductor wafer such that the reflector layer covers the supports.  Finally,  Pavageau  discloses removing the sacrificial layer using an etching step (Fig.11, ¶[0081]). Using this method of forming the contact structures allows for gas/air containing pockets to be formed between the reflective layer and supports which improves and lower  the overall manufacturing costs of the device (¶[0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to use a suitable alternative method of forming the contact structures using a sacrificial layer as taught in Pavageau in the method of Grolier such that structured sacrificial layer is applied on an underside of the semiconductor wafer, the reflector layer is applied on an outer side of the sacrificial layer facing away from the semiconductor wafer and the sacrificial layer is removed because using this suitable alternative method of forming the contact structures allows for gas/air containing pockets to be formed between the reflective layer and supports which improves and lower  the overall manufacturing costs of the device (¶[0072]).
Grolier discloses providing a semiconductor wafer with a semiconductor body. Grolier does not explicitly disclose comprising a plurality of semiconductor bodies, applying a sealing layer on an outer side facing away from the semiconductor wafer and then separating a plurality of semiconductor chips.
However, it is well-known in the semiconductor art to form and process multiply device at the same time on a wafer before separating them into individual devices.  Chitnis discloses manufacturing a plurality of the LED devices (Fig. 1a, 12) on a substrate (20). After forming a plurality of electrodes (Fig. 1b, 28) and covering the contact structure with a sealing layer (Fig. 1c,32), the substrate undergoes a separation process (Fig. 1e) to form a plurality of individual LEDS (40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable method of protecting and separating process to form individual device as taught in Chitnis in the method of Grolier as modified such that a plurality of semiconductor bodies are formed on a substrate, covered with a sealing layer and then separated into a plurality of semiconductor chips after processing step are completed because such a process step provide individual LED devices using a simpler and more cost effective fabrication process (¶[0071] of Chitnis).
Grolier as modified does not discloses the semiconductor wafer extends beyond the reflector layer in a lateral direction and the sealing layer contacts a portion of the semiconductor wafer that extends beyond the reflector layer in the lateral direction.
However, Huang discloses a semiconductor chip (Fig. 1E) which includes a semiconductor body (Fig. 1E, 108) and a reflector (112b), the semiconductor body extends beyond the reflector in a lateral direction (as shown in Fig. 1E).  Further, a seal  (114a) is  formed over the reflector and the seal covers the underside of the reflector (as shown), and contacts a portion of the semiconductor body that extends beyond the reflector in the lateral direction (as shown in Fig. 1E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the reflector as taught in Huang in the device of Grolier as modified such that the semiconductor wafer extends beyond the reflector layer in a lateral direction and the sealing layer contacts a portion of the semiconductor wafer that extends beyond the reflector layer in the lateral direction because such a modification would allow the seal to protect reflector and semiconductor body. Further, a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04).  (The Examiner relied on Grolier the seal is already in contact with the semiconductor body, Grolier in view of Chitnis discloses the seal can be formed on top of the reflector and semiconductor body. Grolier in view of Chitnis and Huang would disclose the semiconductor wafer extends beyond the reflector layer in a lateral direction and the sealing layer contacts a portion of the semiconductor wafer that extends beyond the reflector layer in the lateral direction).

Regarding claim 15, Grolier discloses claim 14, Grolier future discloses applying a supporting (Fig. 1A, 6) layer on an outer side of the reflector layer (2) facing away from the semiconductor wafer after applying the reflector layer (as shown in Fig. 1A).

Regarding claim 16, Grolier discloses claim 14, Grolier in view of Pavageau discloses producing openings (Fig. 7, W of Pavageau)  in the sacrificial layer (SL) after applying the structured sacrificial layer, wherein the semiconductor wafer is exposed in the area of the openings, and further comprising filling the openings with a support material (Fig. 8, 5)  to form supports, wherein the reflector layer (Fig. 9, L3) covers the supports (the combination of Grolier in view of Pavageau as disclosed in claim 14 discloses the limitation of claim 16).

Regarding claim 17, Grolier discloses claim 14, Grolier in view of Chitnis discloses the separating occurs through the sealing layer (Fig. 1c,32 of Chitnis), and the semiconductor body (20) (the combination of Grolier in view of Chitnis as disclosed in claim 14 discloses the limitation of claim 17, also see Fig. 1e of Chitnis).

Regarding claim 18, Grolier discloses claim 14, Grolier in view of Chitnis discloses the separating occurs through the supporting layer and/or the sealing layer and the semiconductor body  (the combination of Grolier in view of Chitnis as disclosed in claim 14/15 discloses the limitation of claim 18, also see Fig. 1e of Chitnis).

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. Applicant has argued that the applied art does not disclose, “Applicant respectfully submits and maintains that there is no suggestion in Huang to use any dielectric material that is not an oxide or nitride of some sort. One skilled in the art would not look to Huang and be motivated to substitute air for said oxide or nitride from Huang. Moreover, said oxides and nitrides have a refractive index greater than 1.1, and therefore, Huang teaches away from a material that would have a refractive index less than 1.1 as required by Applicant's claims,” pages 1-3 of remarks.
The Examiner respectfully disagrees. While Huang teaches oxide or nitride as the dielectric material, the Examiner relies on Grolier to teach alternative dielectric materials such as argon gas.  Grolier further discloses the gas-filled cavity can replace a dielectric material in order to improved optical and thermal properties (¶[0028]). The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed." See MPEP § 2143.01. As such the rejection under 35 U.S.C. 103 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                                                    
                                                                                                                                                              /MARK W TORNOW/Primary Examiner, Art Unit 2891